DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/366,389 filed on 03/27/2019 in which claims 1-20 have been presented for examination in a first action on the merits.
Priority   
As required by M.P.E.P. 201.14(e), acknowledgement is made of applicant's claim for priority based on US provisional applications #62/652,096, filed on 04/03/2018.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 03/27/2019 and 07/18/2019 have been considered and placed of record. Initialed copies are attached herewith.
Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20 recites: The contingency battery charging system, further comprising: multiple lead-acid batteries for use in the fleet of industrial vehicles, wherein the multiple lead-acid batteries are transported to the deployment location in one or more of the following: the plurality of trailers, the generator trailer, another trailer, or a transportation vehicle. There is insufficient antecedent basis for this underlined limitations in the claim. It is however suggested to replace the underlined limitations with -- The contingency battery charging system of claim 19 --
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation " The contingency battery charging system, further comprising …" in line 1.  There is insufficient antecedent basis for this underlined limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9,14-17,20 are rejected under 35 U.S.C. 103 as being unpatentable over Ducharme et al., (Ducharme) in view of USPAT 4,413,219 in view of Gugliemo et al., (Gugliemo) US 2019/0103639.
Regarding claim 1: Ducharme discloses and shows in Figs. 1,4-6: a transportable battery charging station(10), comprising: one or more battery chargers(16,16a) capable of charging a plurality of lead-acid batteries(15)(Note- the batteries 15 being of the type which are used to provide motive power for electrically-driven fork lift trucks 17 which are usually of lead-acid types); a plurality of battery stands(25)(see col. 2, lines 48-col. 3, line 10); and a rack structure(rack assembly comprises (12,13)) for mounting and wiring the one or more battery chargers(16,16a) to the plurality of battery stands(25), wherein the rack structure(11) is constructed to fit in a transportation container or truck trailer(50)(note- transport vehicle 50 includes a trolley carriage 51 provided with wheels) for transportation from a standby location(67) to a deployment location(64)
Ducharme discloses all the claimed invention except for that he stays silent regarding the type of batteries.
Guglemio discloses factual evidence that forklifts vehicles are typically powered by lead-acid batteries due to the fact that they require a substantial counterbalance for safe use(¶[0007]).
Ducharme and Guglemio are analogous art in battery-powered industrial trucks(¶[0002]).
It would have been obvious to one having ordinary skill in the art to incorporate the teachings of Guglemio of using lead-acid batteries into the transportable charging station of Ducharme since it was known in the art that forklifts vehicles are typically powered by lead-acid batteries because they present many advantages such as the use of their weight to maintain stability, as per the teachings of Guglemio (¶[0007]).
Regarding claim 2, Ducharme in view of Guglemio discloses all the claimed invention as set forth and discussed above in claim 1. Ducharme further teaches, wherein the rack structure(11) is constructed with a stable base that forms a space for an industrial vehicle(forklift 17) to lift and move the rack structure(11)(see Fig. 5)(col. 4, lines 16-58).
Regarding claim 3, Ducharme in view of Guglemio discloses all the claimed invention as set forth and discussed above in claim 1. Ducharme teaches, further comprising: at least one cable tray incorporated with the rack structure(11), the at least one cable tray(construed as support surface 72) for organizing power charging cables(84) from a power source(battery 15) to the one or more battery chargers(16,16a) or from the one or more battery chargers(16, 16a) to the plurality of battery stands(67).
Regarding claim 4, Ducharme in view of Guglemio discloses all the claimed invention as set forth and discussed above in claim 1. Ducharme teaches, further comprising: one or more fixed connectors(note- Each of the sockets 46 is connected by suitable electrical connectors (not shown) to a selected one of the battery chargers 16 or 16a; see Figs. 7-8) for connecting a power source(15) to the one or more battery chargers(16,16a)(col. 3, lines 66-col. 4, line 16).
Regarding claim 5, Ducharme in view of Guglemio discloses all the claimed invention as set forth and discussed above in claim 1. Ducharme further teaches, further comprising: at least one power distribution panel(36) for distributing power from a power source(not shown) to the one or more battery chargers(16,16a)(note- all of the chargers 16 and 16a carried by the rack assembly 11 are electrically connected by suitable means (not shown) to the power bars 36, which are in turn connected to an associated source of electric power; see col. 5, lines 25-30)
Regarding claim 6, Ducharme in view of Guglemio discloses all the claimed invention as set forth and discussed above in claim 1. Ducharme further teaches, further comprising charging cables(not shown) wired from the one or more battery chargers(16.16a) to the plurality of battery stands(25)(col. 3, lines 66-col. 4, line 16).
Regarding claim 7, Ducharme in view of Guglemio discloses all the claimed invention as set forth and discussed above in claim 1. Ducharme in view of Guglemio discloses, further comprising one or more lead-acid batteries(note- batteries 15 being of the type which are used to provide motive power for electrically-driven fork lift trucks 17 which are usually of lead-acid types)(as modified by Guglemio) stowed on the plurality of battery stands(25) in the rack structure(11).
Regarding claim 8, Ducharme in view of Guglemio discloses all the claimed invention as set forth and discussed above in claim 1. Ducharme in view of Guglemio discloses, wherein the transportable battery charging station(10) is capable of concurrently charging multiple lead-acid batteries(note- multiple chargers (16 and 16a) are capable of charging multiple batteries 15)
Regarding claim 9, Ducharme discloses and shows in Figs. 1,4-8: A system(10) for providing contingency battery power, the system comprising: a first truck trailer(17) for transportation of at least a first transportable battery charging station(bays 35 + chargers 16 and 16a)(col. 8, lines 50-61); the first transportable battery charging station having one or more battery chargers(16,16a) mounted to a rack structure(11)(see Figs. 1-4 and 8) constructed to fit in the first truck trailer(17) for transportation from a standby location(67) to a deployment location(64); at least a first fixed connector(45) incorporated into the first truck trailer(17) for connecting a power source(such as battery 15) to a power distribution system(36) of the first truck trailer(col. 8, lines 50-61); and at least a second fixed connector(note- all of the chargers 16 and 16a carried by the rack assembly 11 are electrically connected by suitable means (not shown) to the power bars 36, which are in turn connected to an associated source of electric power; see col. 5, lines 25-30)incorporated into the first truck trailer(17) for connecting the power distribution system(36) to the one or more battery chargers(16,16a) of the first transportable battery charging station(bays 35 + chargers 16 and 16a).
Regarding claim 14, Ducharme discloses, the system further comprising:Page 22 of 25 4778US02one or more cable trays(72) incorporated into an interior of the first truck trailer(17), the one or more cable trays capable of supporting electric cables(84) running from the power distribution system(36) to the one or more battery chargers(16,16a)(note- all of the chargers 16 and 16a carried by the rack assembly 11 are electrically connected by suitable means (not shown) to the power bars 36, which are in turn connected to an associated source of electric power; see col. 5, lines 25-30).
Regarding claim 15, Ducharme in view of Guglemio discloses, further comprising multiple transportable battery charging stations(combination of bays 35 + chargers 16,16a), (15)(as modified by Guglemio).
Regarding claim 16, Ducharme in view of Guglemio discloses, a battery changing apparatus(pallet 70) stowed in the first truck trailer(17), wherein the battery changing apparatus facilitates changing a battery(15) in a first industrial vehicle with a lead- acid battery(as modified by Guglemio) charged by the first transportable battery charging station(16,16a in combination with bays 35).
Regarding claim 17, Ducharme in view of Guglemio discloses, wherein the battery changing apparatus(70) comprises an adapter(80)(col. 5, lines 8-24) that attaches to a second industrial vehicle(transport vehicle 50) that is used to change the battery in the first industrial vehicle(17)(col. 4, lines 36-54).
Regarding claim 20, assuming dependency from claim 9, Ducharme discloses and shows in Figs. 1-8, further comprising: multiple lead-acid batteries(15)(as modified by Guglemio) for use in the fleet of industrial vehicles(forklift vehicles 17), wherein the multiple lead-acid batteries are transported(via transport vehicle 50) to the deployment location(64) in one or more of the following: the plurality of trailers, the generator trailer, another trailer, or a transportation vehicle(50).
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ducharme et al., (Ducharme) in view of USPAT 4,413,219 in view of Fillman et al., (cited by Applicants) USPAT 6,938,400.
Regarding claim 10, Ducharme does not expressly teach, wherein the power source comprises an electric power generator.
Fillman discloses factual evidence of  an electrically-operated riding mower that utilizes modular interchangeable electric power sources which may include for example, a bank of batteries, a motor/generator set(334)(Fig. 12), or a fuel cell, individually or in combination, to provide electrical power to the mower(col. 2, lines 44-48).
Ducharme and Fillman are analogous art in vehicles powered devices.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ducharme with that of Fillman by providing a power source comprising an electric power generator as an alternative source of power supply in an event that the battery power is insufficient to run the motor of the vehicle. Having an electric generator will ensure a supplemental source of power basically during regenerative braking, the mechanical energy could be transformed into electrical energy by the generator to provide additional power for the motor and/or on-board batteries, as per the teachings of Fillman (col. 12, lines 35-62).
Regarding claim 18, Ducharme does not expressly teach the limitations of, the system further comprising: a second truck trailer for transportation of additional transportable battery charging stations.
Fillman discloses the system further comprising a second truck trailer(350) for transportation of additional transportable battery charging stations(construed as motor generator set 334)(see col. 12, lines 58-62).
Ducharme and Fillman are analogous art in vehicles powered devices.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ducharme with that of Fillman by providing a second truck trailer for transportation of additional transportable battery (col. 12, lines 35-62).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ducharme et al., (Ducharme) USPAT 4,413,219.
Regarding claim 12, Ducharme does not expressly teach, the system further comprising: an amp breaker between the first fixed connector and the power distribution system of the first truck trailer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an amp breaker between the first fixed connector and the power distribution system of the first truck trailer to provide additional safety measure and prevention in event of power surge thereby protecting the electronics and the batteries on board. Furthermore, a patent claim can be proved obvious by showing that the claimed combination of elements was “obvious to try,” particularly when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions such that a POSITA would have had good reason to pursue the known options within his or her technical grasp.
Allowable Subject Matter
Claims 11,13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, patentability exists at least in part, with the claimed limitations of, wherein the first fixed connector includes an exterior mounted turn-locking connector for connection to an electric power generator outside the first truck trailer.
Regarding claim 13, patentability exists at least in part, with the claimed limitations of, wherein the second fixed connector includes an exterior mounted turn-locking connector at a rear of the first truck trailer.
Claim 19 is allowed over the prior art of record.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, “…wherein each trailer of the plurality of trailers is equipped with a first fixed connector electrically coupled to wiring inside each trailer, and wherein the wiring inside each trailer is electrically coupled to one or more power output connectors at a dock side portion of each trailer… a generator trailer for transporting a generator from the standby location to the deployment location; Page 23 of 254778US02power cables to connect the generator to the first fixed connector on each trailer of the plurality of trailers; power cables to connect the multiple transportable battery charging stations to the second fixed connector on each trailer of the plurality of trailers… and a battery puller adapter configured to facilitate changing fuel cells in a fleet of industrial vehicles with the lead-acid batteries”.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        February 26, 2021